Case 2:19-cv-02232-JS-AYS Document 19 Filed 08/28/19 Page 1 of 2 PagelD #: 300

ANDERSON KILL P.C.

i =< §
‘SANDERSON Kitt “L’

Attorneys and Counselors at Law =» = (> =
we 2) 7

1251 AVENUE OF THE AMERICAS @ NEW YORK, NY 10020

TELEPHONE: 212-278-1000 m FAX: 212-278-1733

www.andersonkill.com

 

Diana Shafter Gliedman, Esq
Dgliedman@andersonkill.com
212-278-1036

By ECF August 28, 2019

The Honorable Anne Y. Shields
United States Federal Courthouse
100 Federal Plaza

Central Islip, New York 11722

Re: Cary Scott Goldinger and Law Office of Cary Scott
Goldinger, P.C. v. Hanover Insurance Company,
Index No. 2:19-cv-02232

Dear Judge Shields:

As you are aware, this firm represents Plaintiffs Cary Scott Goldinger and the
Law Office of Cary Scott Goldinger (collectively, “Goldinger”) in the above-referenced
action. We write in furtherance of your Order dated August 13, 2019 requiring the
parties to provide an update regarding ongoing efforts to resolve the instant litigation.

Goldinger and Defendant Hanover Insurance Company (“Hanover”) attended a
global mediation on August 14, 2019 which involved parties to the above-referenced
coverage action (the “Coverage Action”) as well as the underlying legal malpractice
action entitled Marilyn Klugman Trust, by Ilene Klugman Ampel, as trustee, Ilene
Klugman Ampel, in her individual capacity, and Kenneth Ampel v. Cary Scott Goldinger
and Natalie Elisha, Index Number 716769/2018 (the “Underlying Action”). At the
mediation, all of the parties were able to agree upon a global settlement in principle
(including the parties to the above-referenced coverage action). The proposed
settlement, however, cannot be finalized until the plaintiff to the Underling Action obtains
(1) releases from third parties and (2) letters of administration on behalf of plaintiff Ilene
Klugman Ampel'’s estate.

Hanover and Goldinger hope and fully expect that the plaintiff to the Underlying
Action is or will be obtaining these documents in the near future. As such, Hanover and
Goldinger request a further stay of discovery in order to fully resolve the pending
litigation.

New York, NY @ Los Angeles, CA @ Stamford, CT @ Washington, DC @ Newark, NJ @ Philadelphia, PA
docs-100194321,2
Case 2:19-cv-02232-JS-AYS Document 19 Filed 08/28/19 Page 2 of 2 PagelD #: 301
Anderson Kill P.C.

June 18, 2019
Page 2

The parties will continue to keep the Court abreast of its efforts.

Respectfully submitted,

ve (Ad no.——

Diana Shafter Gliedman

docs-100194321.2
